334 So. 2d 171 (1976)
Lillie R. McINTYRE and Cleveland McIntyre, Her Husband, Appellants,
v.
Robert McCLOUD et al., Appellees.
No. 75-1420.
District Court of Appeal of Florida, Third District.
June 8, 1976.
Wolfson, Diamond, Logan & Edge and Elliott H. Lucas, Miami Beach, for appellants.
Stuart Simon, County Atty. and Thomas F. Valerius and Thomas Goldstein, Asst. County Attys., Weissenborn, Burr & Hyman, Miami, for appellees.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
In this personal injury action, the jury found from the evidence that the plaintiff-appellant did not sustain the injuries *172 alleged, which determination is unquestionably within the jury's province. Even assuming arguendo, that a "wrong" (in the form of negligence) was perpetrated by the defendants on the plaintiff, it is, nonetheless, well-established in the common law that there is no valid cause of action where there is shown to exist, at the very most, a "wrong" without "damage." See the general proposition in Scott-Steven Development Corp. v. Gables by the Sea, Inc., Fla.App. 1964, 167 So. 2d 763.
Affirmed.